Citation Nr: 0815226	
Decision Date: 05/08/08    Archive Date: 05/14/08

DOCKET NO.  06-39 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for chronic sinusitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from December 1982 to 
September 1986 and from February 1989 to April 2005.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, that denied service connection for sinusitis.  
The claims file was subsequently transferred to the RO in 
Reno, Nevada.

In February 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge and a transcript of 
his testimony is associated with the claims file.


FINDING OF FACT

The veteran has current chronic sinusitis that, as likely as 
not, began during service.


CONCLUSION OF LAW

Chronic sinusitis was incurred during active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Given the favorable nature of the Board's decision on the 
issue of entitlement to service connection for sinusitis, 
there is no prejudice to the appellant, regardless of whether 
VA has satisfied its duties of notification and assistance.
II.  Service Connection

The veteran seeks service connection for chronic sinusitis.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Service medical records reveal that the veteran underwent a 
septoplasty in 1993 due to nasal obstruction, septal 
deformity and hypertrophy of turbinates.  

In addition, the service medical records reflect that the 
veteran was treated with a 10-day course of antibiotics for 
sinusitis, diagnosed in January 1999 and June 2000.  The 
symptoms included congestion, sinus pain and pressure, 
headache and fatigue.  

In August 2001, the veteran had a computerized tomography 
(CT) of his sinuses because of chronic sinus infections.  
Acute deviation of the nasal septum of approximately 40 
degrees was shown.  

The veteran underwent another septoplasty in July 2004 
because of a deviated septum.  

The veteran maintains that the in-service procedures did not 
provide relief of his symptoms.  

At VA examination in September 2005, the veteran's past 
medical history was noted; however, the examiner determined 
that the veteran did not have a sinus infection at the time 
of the VA examination, and x-rays of the veteran's sinuses in 
September 2005 were normal.  

The veteran's claim was denied by an April 2006 rating 
decision based on a finding of no current disability.  In 
support of his claim, however, the veteran submitted a 
memorandum dated June 2006 from his in-service treating 
physician, Dr. Johnson.  Dr. Johnson, an otolaryngologist, 
indicated that he treated the veteran for three years prior 
to his retirement from the Air Force, and that he had a 
longstanding history of chronic sinusitis symptomatic of 
frontal headache, mid-facial pain, congestion, and 
rhinorrhea.  Dr. Johnson noted that the veteran had been 
prescribed antihistamines and inhaled nasal steroids in the 
past for allergic rhinitis symptoms but found it difficult to 
use the inhaled steroids and received no prophylactic benefit 
from the use of antihistamines.  Dr. Johnson also indicated 
that the veteran was typically prescribed outpatient 
antibiotics roughly 4 to 5 times per year for his sinusitis, 
and noted that conservative therapies included Flonase, 
Claritin, Entex, and saline rinses with no improvement.  
Additionally, the veteran's symptoms were not improved with 
septoplasty in 2005.  

At VA examination in February 2007, a partial obstruction of 
80 percent bilaterally was noted, and there was tenderness in 
both maxillary areas, although no purulent discharge or 
crusting was seen.  The examiner essentially opined that the 
veteran did have evidence of acute sinusitis in service, but 
did not have evidence of a chronic condition.  

At his personal hearing in February 2008, the veteran 
reiterated his contentions that he is treated 5 to 6 times 
per year for sinus infections.  In support of his claim, the 
veteran submitted additional evidence subsequent to the 
hearing, along with a waiver of review by the Agency of 
Original Jurisdiction.  The newly submitted evidence consists 
of a list of the veteran's medications prescribed since 1999, 
and shows that the veteran was prescribed antihistamines, 
such as allegra, decongestants including entex and nasal 
spray, and numerous antibiotics commonly prescribed to treat 
sinusitis during that time period, including levofloxacin, 
azithromycin, augmentin, and cephalexin.  In addition to this 
list, Dr. Johnson submitted another memorandum dated in 
February 2008 regarding the veteran's continuous treatment 
for sinusitis since 2003.  Dr. Johnson noted that the veteran 
averaged 6 or more outbreaks per year, and is typically 
prescribed outpatient antibiotics roughly 3-5 times per year 
for his sinusitis when his saline rinses fail.  Dr. Johnson 
also noted that the veteran was often treated without a 
patient encounter form being generated when he was stationed 
in the ENT clinic at the air force base during service.  

This newly submitted evidence is highly probative because it 
shows that the veteran has been treated with antibiotics for 
sinusitis on a fairly consistent basis since service.  
Additionally, the veteran's in-service treating physician 
specifically noted that all of the veteran's in-service 
treatment may not have been recorded, given the fact that the 
veteran worked closely with the ENT clinic during his 
military service.  

The VA examiner in September 2005 found that the veteran did 
not have sinusitis on the day of the VA examination, and 
therefore essentially determined that a chronic condition did 
not exist.  The February 2007 examiner opined that the 
veteran did not have a current chronic sinusitis condition 
based on the service medical records, even though he did 
present with symptoms of nasal obstruction and tender sinuses 
on the day of examination.  That notwithstanding, the newly 
submitted evidence supports the veteran's contentions that he 
had a chronic sinus condition during service that has 
continued to the present day.  

In sum, the record contains evidence both for, and against 
the veteran's claim.  Greater weight may be placed on one 
physician's opinion than another's depending on factors such 
as reasoning employed by the physicians and whether or not 
and the extent to which they reviewed prior clinical records 
and other evidence, Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  In this case, the Board assigns greater weight to 
the evidence submitted by the veteran's treating physician 
who clearly states that the veteran has had a chronic 
condition since service for which he has been continuously 
treated to date.  Accordingly, service connection is 
warranted.  








ORDER

Service connection for chronic sinusitis is granted.  





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


